Citation Nr: 0934793	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  00-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2004, March 2006 and October 2008 the Board remanded 
the claim for additional evidentiary development.  The case 
was subsequently returned to the Board.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed skin disability is 
etiologically related to his military service.


CONCLUSION OF LAW

A skin disability was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.


Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2004, March 2006 and October 2008.  In 
essence, the Board instructed the agency of original 
jurisdiction (AOJ) to obtain a VA medical examination and 
opinion as to the etiology of the Veteran's skin disability.  
The AOJ was then to readjudicate the claim.  

A VA medical examination opinion was obtained in conformity 
with the Board's remand instructions in December 2008.  The 
AOJ subsequently readjudicated the claim in the June 2009 
SSOC.  

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in June 2001, June 2004 and April 
2006.  These letters appear to be adequate.  The Board need 
not, however, discuss in detail the sufficiency of the VCAA 
notice letter in light of the fact that the Board is granting 
the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.  

The Board notes that the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced April 2006 letter.  As 
discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Analysis

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of chronic folliculitis of 
record.  Hickson element (1) is accordingly met.

With respect to element (2), a review of service medical 
records shows that in October 1968, the Veteran was diagnosed 
with a papillomatous lesion on his right upper eyelid, which 
was surgically excised.  Accordingly, Hickson element (2) is 
met with respect to disease.  

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's skin problems and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In the December 2008 VA examination report, the examiner 
concluded that "If, in fact, he did have a cyst treated in 
the military service [she was unable to locate the pertinent 
service treatment record at the time of the examination], 
that could be at least as likely as not related to the 
current skin condition of folliculitis as both are occlusive 
diseases of the hair follicle."  This opinion is in 
conformity with the June 2006 VA examiner's opinion that the 
"onset of [the Veteran's] skin condition was in 1968."  

There is no competent medical opinion to the contrary [i.e., 
that the Veteran's skin problems are not related to his 
military service].  

The Board concludes that Hickson element (3), has been 
satisfied.  Thus, all three elements have been satisfied.  
The benefit sought on appeal is accordingly granted.  

Additional comments

The Veteran alleges exposure to herbicides while visiting 
Vietnam during the Vietnam war.  The Veteran's service 
personnel records reflect that he served aboard naval 
vessels located offshore from Vietnam and received a Vietnam 
Service Medal.  However, these facts will not suffice to 
concede herbicide exposure.  In May 2008, the United States 
Court of Appeals for the Federal Circuit upheld VA's 
requirement that a Veteran must have been present within the 
land borders of Vietnam at some point in the course of his 
or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. 
Peake, 525 F.3d 1168 (2008).  The Supreme Court of the 
United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Accordingly, there is no presumption of herbicide exposure 
in the instant case. Moreover, the possibility of a 
relationship between claimed exposure to herbicides and the 
Veteran's diagnosed skin disability was specifically ruled 
out by the July 2004 VA examiner.  

Finally, there is no evidence of chloracne in the record.  
The medical evidence, to include three VA examinations, 
indicates that the proper diagnosis is chronic folliculitis.


ORDER

Service connection for chronic folliculitis is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


